107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Sam WRIGHT, Jr., Plaintiff-Appellant,v.FEDERICO F. PENA, Secretary, Department of Transportation,Defendant-Appellee.Sam WRIGHT, Jr., Plaintiff-Appellant,v.Federico F. PENA, Secretary, Department Of Transportation,Defendant-Appellee.
Nos. 96-1098, 96-1429.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 28, 1997.Decided March 5, 1997.

Appeals from the United States District Court for the Eastern District of Virginia, at Alexandria.  T.S. Ellis III, District Judge.  (CA-95-1406-A)
Sam Wright, Jr., Appellant Pro Se.  Marc R. Hillson, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.
Before HALL and MURNAGHAN, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's orders granting the employer's motion to dismiss and motion for summary judgment in Appellant's civil action filed pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (1994), and the Age Discrimination in Employment Act, 29 U.S.C. §§ 621-634 (1994).  We have reviewed the record and the district court's opinions and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Wright v. Pena, No. CA-95-1406-A (E.D. Va.  Mar. 15, 1996;  Jan. 4, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED